Case 3:14-cr-00175-WHA Document 962-4 Filed 01/10/19 Page 1 of 3




            EXHIBIT D
                                               Case 3:14-cr-00175-WHA Document 962-4 Filed 01/10/19 Page 2 of 3


Incident_Name   pge_badge_nbr   model_cd   prem_addr_line1_txt   prem_cty_nm   prem_st_abb prem_zip_5_dgt sp_id      ITVL_TS_PDT     COLLECTED_TS_PDT CHNL1 CHNL2 CHNL3 CHNL4   CHNL5 INSERT_PDT
Atlas           Redacted        I210+DSH   3029 ATLAS PEAK RD    NAPA          CA                   94558 2491369905
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/9/2017 1:45    10/10/2017 16:33 0.134      0 238 NULL   NULL   10/10/2017 16:34
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/9/2017 1:30    10/10/2017 16:33 0.133      0 239 NULL   NULL   10/10/2017 16:34
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/9/2017 1:15    10/10/2017 16:33 0.093      0 239 NULL   NULL   10/10/2017 16:34
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/9/2017 1:00    10/10/2017 16:33 0.103      0 239 NULL   NULL   10/10/2017 16:34
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/9/2017 0:45    10/10/2017 16:33 0.154      0 238 NULL   NULL   10/10/2017 16:34
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/9/2017 0:30       10/9/2017 0:31 0.112     0 238 NULL   NULL     10/9/2017 0:31
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/9/2017 0:15       10/9/2017 0:31 0.087     0 238 NULL   NULL     10/9/2017 0:31
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/9/2017 0:00       10/9/2017 0:31 0.114     0 238 NULL   NULL     10/9/2017 0:31
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 23:45      10/9/2017 0:31 0.155     0 238 NULL   NULL     10/9/2017 0:31
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 23:30      10/9/2017 0:31 0.128     0 238 NULL   NULL     10/9/2017 0:31
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 23:15      10/9/2017 0:31 0.128     0 238 NULL   NULL     10/9/2017 0:31
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 23:00      10/9/2017 0:31 0.162     0 237 NULL   NULL     10/9/2017 0:31
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 22:45      10/9/2017 0:31 0.156     0 237 NULL   NULL     10/9/2017 0:31
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 22:30      10/9/2017 0:31 0.12      0 238 NULL   NULL     10/9/2017 0:31
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 22:15      10/9/2017 0:31 0.116     0 238 NULL   NULL     10/9/2017 0:31
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 22:00      10/9/2017 0:31 0.444     0 239 NULL   NULL     10/9/2017 0:31
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 21:45      10/9/2017 0:31 0.52      0 237 NULL   NULL     10/9/2017 0:31
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 21:30      10/9/2017 0:31 0.671     0 238 NULL   NULL     10/9/2017 0:31
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 21:15      10/9/2017 0:31 0.679     0 238 NULL   NULL     10/9/2017 0:31
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 21:00      10/9/2017 0:31 1.006     0 237 NULL   NULL     10/9/2017 0:31
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 20:45      10/9/2017 0:31 0.134     0 238 NULL   NULL     10/9/2017 0:31
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 20:30      10/9/2017 0:31 0.176     0 240 NULL   NULL     10/9/2017 0:31
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 20:15    10/8/2017 20:24 0.615      0 240 NULL   NULL    10/8/2017 20:24
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 20:00    10/8/2017 20:24 1.003      0 239 NULL   NULL    10/8/2017 20:24
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 19:45    10/8/2017 20:24 0.794      0 238 NULL   NULL    10/8/2017 20:24
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 19:30    10/8/2017 20:24 0.841      0 238 NULL   NULL    10/8/2017 20:24
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 19:15    10/8/2017 20:24 1.237      0 237 NULL   NULL    10/8/2017 20:24
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 19:00    10/8/2017 20:24 0.978      0 237 NULL   NULL    10/8/2017 20:24
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 18:45    10/8/2017 20:24 0.782      0 238 NULL   NULL    10/8/2017 20:24
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 18:30    10/8/2017 20:24 0.759      0 238 NULL   NULL    10/8/2017 20:24
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 18:15    10/8/2017 20:24 1.27       0 238 NULL   NULL    10/8/2017 20:24
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 18:00    10/8/2017 20:24 1.274      0 238 NULL   NULL    10/8/2017 20:24
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 17:45    10/8/2017 20:24 0.986      0 237 NULL   NULL    10/8/2017 20:24
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 17:30    10/8/2017 20:24 0.07       0 238 NULL   NULL    10/8/2017 20:24
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 17:15    10/8/2017 20:24 0.03       0 237 NULL   NULL    10/8/2017 20:24
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 17:00    10/8/2017 20:24 0.001 0.035  238 NULL   NULL    10/8/2017 20:24
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 16:45    10/8/2017 20:24 0.007 0.039  238 NULL   NULL    10/8/2017 20:24
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 16:30    10/8/2017 20:24 0.005 0.018  237 NULL   NULL    10/8/2017 20:24
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 16:15    10/8/2017 16:28 0.001 0.094  238 NULL   NULL    10/8/2017 16:28
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 16:00    10/8/2017 16:28      0 0.146 239 NULL   NULL    10/8/2017 16:28
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 15:45    10/8/2017 16:28      0 0.174 239 NULL   NULL    10/8/2017 16:28
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 15:30    10/8/2017 16:28      0 0.173 239 NULL   NULL    10/8/2017 16:28
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 15:15    10/8/2017 16:28      0 0.166 239 NULL   NULL    10/8/2017 16:28
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 15:00    10/8/2017 16:28      0 0.246 239 NULL   NULL    10/8/2017 16:28
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 14:45    10/8/2017 16:28      0 0.236 240 NULL   NULL    10/8/2017 16:28
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 14:30    10/8/2017 16:28      0 0.202 238 NULL   NULL    10/8/2017 16:28
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 14:15    10/8/2017 16:28      0 0.271 239 NULL   NULL    10/8/2017 16:28
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 14:00    10/8/2017 16:28      0  0.29 239 NULL   NULL    10/8/2017 16:28
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 13:45    10/8/2017 16:28      0 0.297 239 NULL   NULL    10/8/2017 16:28
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 13:30    10/8/2017 16:28      0 0.276 239 NULL   NULL    10/8/2017 16:28
Atlas           Redacted        FOCUSDSH   3683 ATLAS PEAK RD    NAPA          CA                   94558 3374688405 10/8/2017 13:15    10/8/2017 16:28      0 0.288 238 NULL   NULL    10/8/2017 16:28




                                                                                                                                                     Produced Natively: PGE-CF_00000048
                                  Case 3:14-cr-00175-WHA Document 962-4 Filed 01/10/19 Page 3 of 3


Atlas   Redacted   FOCUSDSH   3683 ATLAS PEAK RD   NAPA   CA   94558   3374688405   10/8/2017 13:00   10/8/2017 16:28   0   0.296   239   NULL   NULL   10/8/2017 16:28
Atlas   Redacted   FOCUSDSH   3683 ATLAS PEAK RD   NAPA   CA   94558   3374688405   10/8/2017 12:45   10/8/2017 16:28   0    0.31   239   NULL   NULL   10/8/2017 16:28
Atlas   Redacted   FOCUSDSH   3683 ATLAS PEAK RD   NAPA   CA   94558   3374688405   10/8/2017 12:30   10/8/2017 16:28   0   0.263   238   NULL   NULL   10/8/2017 16:28
Atlas   Redacted   FOCUSDSH   3683 ATLAS PEAK RD   NAPA   CA   94558   3374688405   10/8/2017 12:15   10/8/2017 12:25   0   0.262   239   NULL   NULL   10/8/2017 12:25
Atlas   Redacted   FOCUSDSH   3683 ATLAS PEAK RD   NAPA   CA   94558   3374688405   10/8/2017 12:00   10/8/2017 12:25   0   0.291   239   NULL   NULL   10/8/2017 12:25
